DETAILED ACTION
Response to Amendment
In the amendment dated 10/18/22, the following has occurred: Claim 1 has been amended.
Claims 1-10 are pending.  This communication is a Final Rejection in response to the "Amendment" and "Remarks" filed on 10/18/22.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-6 and 9-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fujiwara et al., US 20160056013 (hereinafter, Fujiwara) in view of Licht, US 5571600 (hereinafter, Licht).
As to Claim 1:
	Fujiwara discloses a battery cell (10) comprising:
a housing defining a chamber having a fluid inlet and outlet (Fig. 1, 37);
an anode (40) at one side of the housing (Fig. 1, 37);
a cathode (42) and a Silicon Nitride transmission membrane (18) within an aperture (see space 36) at another side of the housing opposing and spaced apart from the anode a sufficient amount to allow for electrolyte between the anode and cathode ([0085], Fig. 1, 37); and
the other side of the chamber defined by an ion permeable member (18) ([0085], Fig. 1, 37).
	However, Fujiwara does not disclose an electrolytic fluid inlet and outlet.
	In the same field of endeavor, Licht also discloses an electrochemical cell having a chamber with inlet and outlet housing an anode and cathode (Fig. 1A, 1B, Col. 3, lines 35-59) similar to that of Fujiwara.  Licht further discloses   that the cell can have entrance port and exit port as to allow the fresh electrolyte solution to be continually refreshed (Fig. 1A, 1B, Col. 3, line 60-Col. 4, line 5).
It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate inlet and outlet as taught by Licht to allow fresh electrolyte solution o enter the battery of Fujiwara.
As to Claim 2:
	Fujiwara discloses comprising openings (32) within the housing for individual electrical connections to the cathode and anode (Fig. 1, 37).
As to Claim 3:
	Fujiwara discloses the battery is configured as a lithium ion battery [0068]. 
As to Claim 4:
	Fujiwara discloses the anode (38) comprises Cu film/plate/membrane ([0081], Fig. 1, 37). 
As to Claim 5:
	Fujiwara discloses the ion permeable member (18) comprises SiN (silicon nitride; Si3N4) [0072].
As to Claim 6:
	Fujiwara discloses the anode comprises Copper ([0081], Fig. 1, 37); and
the cathode comprises Lithium [0080]. 
As to Claims 9-10:
	Fujiwara discloses the electrolyte comprises Li+ or LiPF6 in organic solvent [0071]. 
Claim 7-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fujiwara et al., US 20160056013 (hereinafter, Fujiwara) in view of Licht, as applied to Claim 6, and further in view of Ito et al., US 20090280407 (hereinafter, Ito).
As to Claim 7:
	Fujiwara discloses  the anode comprises the lithium over Al foil/plate/membrane (current collector) and that the cathode comprises tunsgsten as the current collector [0093], but does not disclose that the cathode comprises aluminum foil/plate/membrane. 
	In the same field of endeavor, Ito also discloses a lithium ion battery [0271] similar to that of Fujiwara.  Ito further discloses that the current collector can comprise aluminum foil as the conductive material having the lithium cobalt oxide [0351-0352, 0271] similar to the negative electrode of Fujiwara.
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate aluminum foil as the positive electrode of Fujiwara as taught by Ito as to carry the current through the current collector of the cathode.
As to Claim 8:
	Fujiwara discloses the cathode comprises LiCoO2 over the current collector [0080], but does not disclose that the cathode comprises aluminum foil/plate/membrane. 
	In the same field of endeavor, Ito also discloses a lithium ion battery [0271] similar to that of Fujiwara.  Ito further discloses that the current collector can comprise aluminum foil as the conductive material having the lithium cobalt oxide [0351-0352, 0271] similar to the negative electrode of Fujiwara.
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate aluminum foil as the positive electrode of Fujiwara as taught by Ito as to carry the current through the current collector of the cathode.
Response to Arguments
Applicant's arguments filed 10/18/22 have been fully considered but they are not persuasive. 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chupas discloses an in-situ electrochemical cell having cathode with lithium cobalt oxide and electrolyte in the chamber of the cell.

    PNG
    media_image1.png
    1165
    1235
    media_image1.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242. The examiner can normally be reached Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/              Primary Examiner, Art Unit 1723